COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00544-CR


ANTHONY RECARDO WILLIAMS,                                          APPELLANT
JR.

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Pursuant to a plea bargain, Appellant Anthony Recardo Williams, Jr.

pleaded guilty to burglary of a habitation.      See Tex. Penal Code Ann.

§ 30.02(c)(2) (West 2011). In accordance with the terms of the plea bargain, the

trial court placed him on six years= deferred adjudication community supervision

and sentenced him to pay a $600 fine. The State subsequently filed a petition to

      1
      See Tex. R. App. P. 47.4.
proceed to adjudication, alleging that Williams had violated four conditions of his

community supervision. Williams pleaded Atrue@ to three of the violations alleged

in the State’s petition. The trial court found that three paragraphs of the petition

were true, adjudicated Williams guilty, and sentenced him to five years=

confinement. This appeal followed.

      Williams’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California2 by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. This

court afforded Williams the opportunity to file a brief on his own behalf, but he did

not do so.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that arguably might support an appeal. See Bledsoe v. State, 178


      2
       386 U.S. 738, 87 S. Ct. 1396 (1967).


                                         2
S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s

motion to withdraw and affirm the trial court’s judgment.


                                                   PER CURIAM

PANEL: WALKER, GARDNER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 4, 2012




                                         3